tcmemo_2017_180 united_states tax_court jesse a linde and dawn linde petitioners v commissioner of internal revenue respondent docket no filed date george david johnston and paul f turner jr for petitioners edwin b cleverdon and horace crump for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies and sec_6662 a accuracy-related_penalties against petitioners in the following amounts unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to continued year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number the issues for decision are whether petitioner jesse linde is a qualified_individual who is entitled to exclude portions of the wages that he earned overseas during the taxable_year sec_2010 sec_2011 and sec_2012 years in issue under the foreign_earned_income_exclusion provisions of sec_911 whether petitioners are entitled to deductions for unreimbursed employee business_expenses claimed on schedules a itemized_deductions for the years in issue and whether petitioners are liable for accuracy-related_penalties under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioners reported daleville alabama as their mailing address on their petition continued the nearest dollar i mr linde’s background jesse and dawn linde are u s citizens mr linde grew up in louisville kentucky and joined the u s army army in in mr linde was stationed in fort rucker alabama where he trained to become a helicopter pilot after retiring from the army in mr linde briefly worked for a car dealership and the daleville alabama police department in mr linde resumed his piloting career in the private sector from to he lived and worked in saudi arabia where he trained helicopter pilots he then obtained a similar job in bosnia and worked there until mr linde rejoined the army after the date terrorist attacks he served initially as an instructor pilot at fort rucker in alabama but was later deployed to the sinai peninsula in mr linde retired from the army for a second time in mr linde was offered a helicopter pilot job with government contractor blackwater security consulting blackwater in iraq in his midfifties at the time mr linde was concerned about his employment prospects in the united_states which had an abundance of younger helicopter pilots with each passing year mr linde was becoming less marketable as a helicopter pilot in the united_states in iraq mr linde’s age was not as great an obstacle so long as he could pass a physical petitioners discussed mr linde’s concerns and agreed that he would accept the job offer and work in iraq until he was willing and able to permanently retire mrs linde would remain in alabama ii employment at dyncorp mr linde began working for blackwater in date in date blackwater lost its government contract and mr linde became an employee of blackwater’s successor under the contract dyncorp international llc dyncorp in connection therewith mr linde signed a one-year employment agreement with dyncorp thereafter the iraqi government issued mr linde a residency visa throughout the years in issue and continuing through the date of trial mr linde worked in iraq as an employee of dyncorp pursuant to yearly employment agreements mr linde resided in iraq for days in days in and days in during these years mr linde’s primary responsibility was to fly a ll over iraq transporting government officials to various locations in direct support of the u s ambassador to iraq in furtherance of this duty mr linde communicated regularly with iraqi intelligence personnel and several iraqi all of dyncorp’s contracts with its helicopter pilot employees are one- year agreements that are routinely renewed and reexecuted yearly mr linde expected that his contract would be renewed every year as of his expectations were correct civilians because mr linde was often subject_to hostile fire the u s department of state issued him a firearm mr linde carried the firearm pursuant to a letter of authorization from the iraqi government in mr linde received a promotion and became responsible for overseeing the schedules of other pilots in iraq mr linde’s work schedule generally consisted of straight days of hour shifts followed by break periods of days because dyncorp could not keep all of its employees in iraq at one time it required its helicopter pilots to leave iraq every days accordingly dyncorp provided mr linde a round-trip ticket to kuwait at the conclusion of each 60-day period from there mr linde flew to the united_states at his own expense because mr linde’s trips to and from the united_states involved multiple flights each round trip usually required three days of travel time on some occasions mr linde spent time in europe before flying to the united_states at some point in dyncorp started providing round-trip tickets to erbil iraq rather than to kuwait dyncorp did not permit its employees including mr linde to spend their break periods in kuwait mr linde spent the remainder of his break periods at his and mrs linde’s marital home in daleville alabama while there mr linde spent time with mrs linde and their two adult children who also reside in daleville the special healthcare needs of petitioners’ son-in-law an army veteran who was seriously injured while on active_duty in iraq make overseas travel extremely difficult for mrs linde and petitioners’ children were it not for his son-in-law’s disability mr linde would have arranged for mrs linde and their children to join him in europe for some of his break periods in iraq mr linde lived in a dyncorp-provided container housing unit chu a large metal container comprising two bedrooms and a shared bathroom no one else resided in mr linde’s bedroom when it was unoccupied and he kept his personal belongings there while he was out of the country for the first few months of mr linde’s chu was in the green zone an area of baghdad with secured points of entry thereafter he moved to a chu near the baghdad airport which was not in the green zone or an area otherwise declared secure when he was not working mr linde went on group excursions to local markets to purchase food and building materials which he used for small because of the dangerous conditions dyncorp prohibited employees from bringing their relatives to iraq construction projects to improve the conditions of his chu mr linde also spent time dining in restaurants and socializing with several iraqi interpreters whom he had befriended at work since joining the army in mr linde has maintained an account at the armed_forces bank that he can use anywhere including iraq from date through date he also maintained an iraqi bank account at the u s embassy he closed the account when the iraqi bank stopped operating its branch there meanwhile mr linde kept his vehicles in alabama where he was registered to vote and licensed to drive mr linde did not pay taxes to the iraqi government during the years in issue however in date dyncorp began withholding iraqi income taxes from mr linde’s compensation that year dyncorp changed mr linde’s work while mr linde did not own a car in iraq or have an iraqi driver’s license he occasionally drove vehicles that the u s department of state had provided to dyncorp mr linde was allowed to use the vehicles for recreation so long as he was accompanied by another individual petitioners stipulated that mr linde had a bank account in alabama however mr linde clarified at trial that while he could access his armed_forces bank account from alabama the account was not opened or maintained in alabama under rule e the court may relieve parties of a stipulation if justice so requires we will do so here because the stipulation is contrary to the record see 93_tc_181 shifts from a alternating schedule to a one ie straight days of 12-hour shifts with break periods of days iii tax_return preparation petitioners’ returns for the years in issue were prepared by their longtime accountant bob wills mr wills is an experienced accountant and tax_return_preparer in dale county alabama with a large number of clients who are helicopter pilots for each year in issue petitioners provided mr wills extensive information about mr linde’s work in iraq and the expenses they sought to deduct mr wills advised petitioners that mr linde was eligible for the foreign_earned_income_exclusion for the years in issue mr wills also advised petitioners that certain expenses including mr linde’s travel_expenses were deductible petitioners who have no training in accounting or tax_return preparation believed that mr wills’ advice was reasonable on their returns petitioners excluded as foreign_earned_income dollar_figure for dollar_figure for and dollar_figure for with respect to mr linde’s unreimbursed travel_expenses petitioners claimed deductions of dollar_figure dollar_figure and dollar_figure for and respectively petitioners also claimed deductions of dollar_figure and dollar_figure for and respectively pertaining to mr linde’s nontravel employee business_expenses iv notice_of_deficiency respondent selected petitioners’ returns for examination during the examination petitioners claimed they were entitled to deduct an additional dollar_figure in nontravel employee business_expenses for on date respondent sent petitioners a notice_of_deficiency for the years in issue in the notice respondent determined that petitioners were not eligible for the foreign_earned_income_exclusion respondent also disallowed the above-described deductions and determined that petitioners were liable for accuracy-related_penalties under sec_6662 petitioners timely petitioned this court and a trial was held in birmingham alabama we heard testimony from mr linde who had traveled from iraq to the united_states for the trial as of the date of trial mr linde was still employed by dyncorp in iraq i burden_of_proof opinion as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a welch v helvering 290_us_8 other adjustments in the notice_of_deficiency are computational and need not be addressed sec_7491 shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer meets certain preliminary conditions see 116_tc_438 our conclusions here however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure ii foreign_earned_income_exclusion sec_61 provides that gross_income means all income from whatever source derived citizens of the united_states are taxed on their worldwide income unless a specific exclusion applies 117_tc_95 aff’d sub nom 68_fedappx_44 9th cir and aff’d sub nom 357_f3d_1108 10th cir eram v commissioner tcmemo_2014_60 at exclusions from gross_income are construed narrowly and a taxpayer must clearly establish his entitlement to any such exclusion specking v commissioner t c pincite- sec_911 provides that a qualified_individual may elect to exclude from gross_income subject_to limitations set forth in subsection b his foreign_earned_income to be entitled to this exclusion a taxpayer must satisfy two distinct requirements first he must be an individual whose tax_home is in a foreign_country sec_911 second he must be either a bona_fide_resident of one or more foreign countries for an uninterrupted period which includes an entire taxable_year or physically present in such country or countries during at least days in a 12-month_period physical_presence_test id as to the second requirement petitioners have conceded that mr linde does not satisfy the physical_presence_test consequently petitioners must prove that during the years in issue i mr linde’s tax_home was in iraq and ii mr linde was a bona_fide_resident of iraq a foreign tax_home sec_911 defines the term tax_home as an individual’s home for purposes of sec_162 sec_162 provides for a deduction for ordinary and necessary expenses paid during the taxable_year in carrying_on_a_trade_or_business including travel_expenses incurred while away from home in the pursuit of a trade_or_business see also 326_us_465 for purposes of sec_162 an individual’s tax_home is generally the vicinity of the taxpayer’s principal place of employment and not where his or her personal_residence is located 74_tc_578 see also revrul_75_432 1975_2_cb_60 an individual however shall not be treated as having a tax_home in a foreign_country for any period during which his abode is within the united_states sec_911 see also 93_tc_297 temporary presence of the individual in the united_states does not necessarily mean that the individual’s abode is in the united_states sec_1_911-2 income_tax regs moreover m aintenance of a dwelling in the united_states by an individual whether or not that dwelling is used by the individual’s spouse and dependents does not necessarily mean that the individual’s abode is in the united_states id mr linde’s principal place of employment during the years in issue was in iraq therefore whether his tax_home was in iraq rests on whether his abode was in the united_states during the years in issue neither sec_911 nor the regulations thereunder define abode thus we turn to our caselaw in prior sec_911 cases we have examined and contrasted a taxpayer’s domestic ties ie his familial economic and personal ties to the united_states with his ties to the foreign_country in which he claims a tax_home in order to determine whether his abode was in the united_states during a particular period see harrington v commissioner t c pincite see also eram v commissioner tcmemo_2014_60 daly v commissioner tcmemo_2013_147 struck v commissioner tcmemo_2007_42 moudy v commissioner tcmemo_1989_216 benham v commissioner tcmemo_1989_215 bosarge v commissioner tcmemo_1989_15 hummer v commissioner tcmemo_1988_528 lemay v commissioner tcmemo_1987_256 aff’d 837_f2d_681 5th cir bujol v commissioner tcmemo_1987_230 aff’d without published opinion 842_f2d_328 5th cir even though a taxpayer may have some limited ties to a foreign_country during a particular period if the taxpayer’s ties to the united_states remain strong we have held that his abode remained in the united_states especially when his ties to the foreign_country were transitory or limited during that period see harrington v commissioner t c pincite on the basis of the record before us we conclude that mr linde had stronger ties to iraq than he did to the united_states during the years in issue at all relevant times mr linde’s economic and social life was centered in iraq mr linde credibly testified that while it was becoming nearly impossible for him to work as a helicopter pilot in the united_states he could do so in iraq for the foreseeable future mr linde did not work in any other country besides iraq and he spent two-thirds of each year in issue there mr linde’s economic ties to iraq grew stronger over the years in issue he opened a bank account there in and in he accepted a promotion from dyncorp moreover mr linde’s use of his free time in iraq--socializing with other contractors and iraqi interpreters making physical improvements to his chu and visiting local markets and restaurants--evidences an effort to create a domestic and personal life for himself there we encountered similar facts involving a pilot in cobb v commissioner tcmemo_1991_376 tax ct memo lexi sec_420 in cobb the taxpayer resided with his spouse and children in alaska for several years before accepting a permanent transfer assignment in japan id tax ct memo lexi sec_420 at during the years at issue in that case the taxpayer lived in a japanese hotel when he was not in transit his family remained in the united_states id at while he did not participate extensively in japanese cultural or social activities he attended dinner parties with japanese friends and was a member of the hotel’s we find mr linde to be honest forthright and credible see 58_tc_560 observing that the process of distilling truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life swim club id at during flight layovers in los angeles the taxpayer stayed with his family in redlands californiadollar_figure id at the taxpayer maintained a joint checking account with his wife in california id at his personal physician and dentist were also there id at after concluding that the mr cobb had intended to become a resident of japan we held that he did not have an abode in the united_states despite his u s -based family and other substantial ties to the united_states see id at while mr cobb spent time in the united_states with his family such trips were mere visits and limited by convenience and the taxpayer’s flight schedule id at mr linde’s ties to the united_states were equal to those of mr cobb both took permanent work assignments in foreign countries while their families remained in the united_states like mr cobb mr linde had limited opportunities to return to his family in the united_states because of his work schedule and his employer’s demands meanwhile mr linde’s ties to iraq were stronger than mr cobb’s ties to japan mr linde exclusively occupied and even improved his living quarters whereas mr cobb lived in various hotel rooms while mr cobb had little contact after the taxpayer moved to japan his spouse and children moved to redlands california cobb v commissioner tcmemo_1991_376 tax ct memo lexi sec_420 at with the japanese community mr linde had regular contact with iraqi citizens at work and socialized with several iraqi interpreters during his free timedollar_figure in support of his contention that mr linde had an abode in the united_states respondent relies on bujol v commissioner tcmemo_1987_230 tax ct memo lexis and moudy v commissioner tcmemo_1989_216 tax ct memo lexi sec_216 bujol v commissioner tax ct memo lexis at involved an oil rig worker whose rig was stationed off the coast of the united arab emirates uae his schedule consisted of work days the entirety of which he spent on the rig followed by a 28-day break period with his family in louisiana id at as a condition_of_employment the taxpayer was required to maintain a residence in the united_states id at we held that the taxpayer’s abode was in the united_states because he had minimal contact with the uae and strong economic familial and personal ties to louisiana id at in 927_f2d_849 5th cir rev’g tcmemo_1989_616 the court_of_appeals for the fifth circuit reviewed facts substantially_similar to those in cobb holding that an airline pilot who was stationed in japan did not have an abode in the united_states the court suggested that the purpose of the abode provision was to limit the benefits of the foreign_earned_income_exclusion to taxpayers whose foreign employment resulted in increased expenses see id pincite we believe that mr linde who paid substantial sums for his flights to and from kuwait fits into this category in moudy v commissioner tax ct memo lexi sec_216 at the taxpayer worked as a drilling supervisor on an oil rig compound on the mainland of nigeria with a 28-day alternating work schedule during his work periods the taxpayer rarely left the compound id at he returned to his family in the united_states at some point during every rest period id at after two years the taxpayer returned to the united_states permanently when his employer ceased operations in nigeria id at holding that the taxpayer’s abode was in the united_states we concluded that he had strong ties to the united_states where he visited his family frequently and owned property id at meanwhile the taxpayer’s ties to nigeria were merely transitory because he remained significantly isolated from the mainstream of nigerian life and never had any long-term intention to stay in nigeria as a resident id at respondent also relies on daly v commissioner tcmemo_2013_147 at which involved a government contractor who had worked in both afghanistan and iraq in daly the taxpayer husband worked for a utah-based company and expected each of his assignments in afghanistan or iraq to last approximately three months id he spent no more than days and days in those countries during the two taxable years at issue id at while deployed in afghanistan and iraq he was not permitted to leave the u s military bases on which he lived and worked id at the taxpayer husband also worked for his employer in utah california and nevada during the taxable years at issue id meanwhile the taxpayer wife remained in utah id at on the basis of these facts we found that the taxpayer husband’s ties to iraq and afghanistan were severely limited and transitory during the relevant period while his ties to utah remained strong id at consequently we held that during the years at issue in that case the taxpayer husband’s abode was in the united_states id at the facts in these cases are distinguishable from those at bar unlike the taxpayers in bujol moudy and daly mr linde accepted a job in iraq with the express intention of remaining there indefinitely when they were overseas the taxpayers in bujol moudy and daly spent little if any time off the oil rig compound or secured base respectively whereas mr linde lived outside the green zone in an unsecured area of iraq traversed the country in the course of his employment and participated in iraqi life to the extent possible the taxpayers in bujol moudy and daly also returned to the united_states more frequently than mr linde who spent approximately two-thirds of each year in issue in iraq respondent also contends that mr linde’s abode was in alabama because he visited his family there and owned a home there respondent cites mr linde’s alabama driver’s license and voter registration as additional evidence of his ties to alabama however mr linde credibly testified about the lack of piloting opportunities in the united_states his desire to remain in iraq indefinitely and the effort he has made to create a domestic and personal life for himself there we also credit mr linde’s testimony that he would have preferred to meet his family in europe but could not do so because of his son-in-law’s disability in the light of this and other evidence we find that mr linde’s ties to the united_states were not as strong as respondent contends petitioners’ ownership of a home in alabama and mr linde’s occasional visits there do not compel a different conclusion the regulations explicitly state that m aintenance of a dwelling in the united_states by an individual whether or not that dwelling is used by the individual’s spouse and dependents does not necessarily mean that the individual’s abode is in the united_states sec_1_911-2 income_tax regs emphasis added furthermore temporary presence of the individual in the united_states does not necessarily mean that the individual’s abode is in the united_states id considering the unique facts and circumstances of this case including mr linde’s continuous employment in iraq up to the date of trial we find that mr linde’s ties to iraq were stronger than his ties to the united_states during the years in issue we therefore hold that mr linde’s abode was not in the united_states and that his tax_home was in iraq b bona_fide residence whether an individual is a bona_fide_resident of a foreign_country is determined by applying to the extent practical the principles of sec_871 and the regulations thereunder id para c bona_fide residence in a foreign_country or countries for an uninterrupted period may be established even if the taxpayer makes temporary visits during the period to the united_states or elsewhere on vacation or business id as we have stated bona_fide residence is primarily a question of fact and it is therefore difficult to reconcile the many cases in the area 59_tc_264 although the meaning may vary according to context ‘residence’ generally requires both physical presence and an intention to remain 461_us_321 in 300_f2d_34 7th cir rev’g 36_tc_131 the court_of_appeals for the seventh circuit enumerated the following factors as relevant in determining bona_fide foreign residence intention of the taxpayer establishment of a home in the foreign_country for an indefinite period participation in cultural and social activities physical presence in the foreign_country nature extent and reasons for temporary absences from his temporary foreign home assumption of economic burdens and payment of taxes to the foreign_country status of resident contrasted to that of transient_or_sojourner treatment accorded his income_tax status by his employer marital status and residence of his family nature and duration of his employment whether his assignment abroad could be promptly accomplished within a definite or specified time and good_faith in making the trip abroad whether for purpose of tax_evasion while all such factors may not be present in every situation those appropriate should be properly considered and weighed id the taxpayer must meet a heavier-than-normal strong_proof standard in order to carry his burden to prove bona_fide residence under sec_911 74_tc_1016 in 715_f3d_455 3d cir the court_of_appeals for the third circuit grouped the sochurek factors into four broad categories the taxpayer’s intent the taxpayer’s physical presence the taxpayer’s social family and professional relationships and the taxpayer’s representations the court_of_appeals for the eleventh circuit to which an appeal in this case would lie absent a stipulation to the contrary adopted the vento categories with the caveat that those factors are not exclusive rather the appropriate analysis is one based on the totality of the circumstances relevant to the residency issue see 834_f3d_1269 11th cir vacating and remanding 144_tc_63 under 54_tc_742 aff’d 445_f2d_985 10th cir we are guided by eleventh circuit precedent in deciding this case the intent to become a resident is not the intent to ‘make a fixed and permanent home ’ rather it is the intent to ‘remain indefinitely or at least for a substantial period’ in the new location vento f 3d pincite the establishment of a long-term home or a long-term employment assignment is evidence of such intent id pincite a taxpayer’s sustained physical presence in a place will support a finding of bona_fide residency there id long absences will negate such a finding unless they are necessitated by good-faith reasons such as the travel requirements of the taxpayer’s profession id in the eleventh circuit the taxpayer’s time spent at an alleged place of residency is of particular importance and it is usually appropriate to compare time spent there with time spent in other places commissioner v estate of sanders f 3d pincite having considered all the facts in this case in the light of the sochurek factors and the court_of_appeals for the eleventh circuit’s guidance we hold that petitioners have carried their burden to prove that mr linde was a bona_fide_resident of iraq during the years in issue mr linde credibly testified that he began working for dyncorp in iraq with the intention of remaining there indefinitely his actions during and after the years in issue confirm this stated intention as does the fact that he was still employed in iraq on the date of trial mr linde spent two-thirds of each year in issue in iraq and his absences from iraq were at the behest of dyncorp meanwhile he spent one-third or less of each year in issue in the united_states respondent contends that mr linde’s employment in iraq was not indefinite because it was governed by a series of one-year contracts however mr linde’s contract was routinely renewed and reexecuted yearly during the relevant period mr linde intended to stay in iraq indefinitely with the expectation that his contract would continue to be extended mr linde’s continued employment there after the years in issue confirms that his expectations were correct accordingly we find that mr linde’s employment at dyncorp was for an indefinite duration respondent also argues that mr linde cannot be a bona_fide_resident of iraq because he does not intend to remain there after he retires however the record contains no evidence that mr linde intends to retire in the near future furthermore respondent overstates the requirements of residency which does not necessitate an intention to make a fixed and permanent home see vento f 3d pincite in sum mr linde’s acceptance of a long-term assignment in iraq and his sustained physical presence there weigh heavily in favor of bona_fide residency and we so hold see commissioner v estate of sanders f 3d pincite vento f 3d pincite accordingly since we have already found that mr linde’s tax_home was in iraq during the years in issue petitioners are entitled to the foreign_earned_income exclusions claimed on their returns iii unreimbursed employee business_expenses we next determine whether petitioners are entitled to deductions for unreimbursed employee business_expenses deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed see rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business but personal living or family_expenses are not deductible sec_162 sec_262 a trade_or_business expense is ordinary if it is normal or customary within a particular trade business or industry and it is necessary if it is appropriate and helpful for the development of the business 320_us_467 welch v helvering u s pincite whether an expenditure is ordinary and necessary is generally a question of fact commissioner v heininger u s pincite a trade_or_business includes the trade_or_business of being an employee 91_tc_352 54_tc_374 the taxpayer bears the burden of establishing that his employer would not have reimbursed him for such expenses see 24_tc_21 benson v commissioner tcmemo_2007_113 putnam v commissioner tcmemo_1998_285 he can do so by showing that he was required or expected to bear these costs see 59_tc_696 see also dunkelberger v commissioner tcmemo_1992_723 finding that management team expected taxpayer to bear expense of business lunches with vendors a mr linde’s travel_expenses petitioners argue that they are entitled to deduct the cost of mr linde’s flights to and from the united_states for the reasons below we disagree sec_162 includes within the ambit of sec_162 traveling expenses while away from home in the pursuit of a trade_or_business traveling expenses include lodging meals travel fares and other expenses incident to travel sec_162 sec_1_162-2 income_tax regs to claim a traveling expense deduction a taxpayer must show that his expenses are ordinary and necessary that he was away from home when he incurred the expenses and that the expenses were incurred in pursuit of a trade_or_business commissioner v flowers u s pincite i n the pursuit of a trade_or_business has been read to mean the exigencies of business rather than the personal conveniences and necessities of the traveler must be the motivating factors id pincite mr linde testified that dyncorp did not allow him to stay in kuwait during his break periods and did not cover his remaining travel costs however the record is insufficient to establish a business_purpose for mr linde’s travel between kuwait and the united statesdollar_figure we therefore hold that petitioners have not demonstrated their entitlement to deductions for mr linde’s travel_expenses accordingly we sustain respondent’s determination as to these expenses b mr linde’s nontravel expenses for and petitioners contend that they are entitled to deductions of dollar_figure dollar_figure and dollar_figure respectively for nontravel employee business_expenses the record reflects that mr linde incurred expenses for computer equipment clothes a flashlight locks headphones a cordless telephone books a weapons permit a medical examination and a passport we first address petitioners’ deductions for computer equipment a taxpayer must satisfy the strict substantiation requirements of sec_274 in order to deduct expenses attributable to listed_property including computers and computer-related peripheral equipment sec_274 sec_280f and v regulations specify that with respect to listed_property the taxpayer must substantiate the following elements the cost of each individual item of listed_property the amount of the business use and total use of the property at some point in dyncorp began flying mr linde to erbil iraq rather than to kuwait the record is insufficient to establish a business_purpose for mr linde’s travel to and from erbil the date of the expenditure or use with respect to listed_property and the business_purpose of the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date each element can be substantiated by either adequate_records or sufficient evidence see sec_274 mr linde credibly testified that he purchased a computer in and used it in iraq for business and personal purposes he also credibly testified that dyncorp denied his request for reimbursement however the record contains no evidence specifying the amount of the business use of the computer relative to the total use of the computer we therefore find petitioners’ evidence inadequate in satisfying the second element above requiring evidence of business use relative to total use see sec_1_274-5t temporary income_tax regs supra with respect to mr linde’s other expenses petitioners failed to establish that they were not reimbursible the record is devoid of any evidence that mr linde sought reimbursement of these expenses from dyncorp we therefore sustain respondent’s disallowance of petitioners’ deductions for mr linde’s nontravel employee business_expenses iv accuracy-related_penalties we next determine whether petitioners are liable for accuracy-related_penalties under sec_6662 petitioners argue that they should not be liable for the penalties because they acted on the advice of their return preparer respondent argues that he met his burden of production with respect to the penalties and that petitioners have not established that they acted with reasonable_cause in relying on their return preparer sec_6662 and b provides that taxpayers will be liable for a penalty equal to of the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax sec_6662 provides that an understatement of income_tax is substantial if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure the commissioner bears the initial burden of production sec_7491 if the commissioner satisfies his burden the taxpayer then bears the ultimate burden of persuasion higbee v commissioner t c pincite the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer shows that he acted with reasonable_cause and good_faith sec_6664 higbee v commissioner t c pincite generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs reliance upon the advice of a tax professional may establish reasonable_cause and good_faith for the purpose of avoiding liability for the sec_6662 penalty see 469_us_241 whether reasonable_cause exists when a taxpayer has relied on a tax professional to prepare a return must be determined on the basis of all the facts and circumstances see 115_tc_43 aff’d 299_f3d_221 3d cir this court has stated that reasonable_cause and good_faith are present where the record establishes by a preponderance_of_the_evidence that the taxpayer reasonably believes that the professional upon whom the reliance is placed is a competent tax adviser who has sufficient expertise to justify reliance the taxpayer provides necessary and accurate information to the adviser and the taxpayer actually relies in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite if the rule_155_computations confirm substantial understatements for the years in issue then respondent has met his burden of producing evidence that the penalties are appropriate see sec_7491 higbee v commissioner t c pincite petitioners’ tax returns for the years in issue were prepared by a competent tax professional petitioners made full disclosure to this professional of all relevant facts concerning mr linde’s employment in iraq and his related expenses the return preparer advised them that mr linde’s expenses were deductible although this advice was incorrect petitioners do not have backgrounds in accounting or tax and we are satisfied that they reasonably relied on the advice they were given accordingly petitioners have carried their burden of proving that the accuracy-related_penalties do not apply in reaching our conclusions we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
